NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIANO CORTEZ,                                 No.    19-71884

                Petitioner,                     Agency No. A087-683-178

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Mariano Cortez, a native and citizen of El Salvador, petitions for review of

an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture in El Salvador and thus is

not entitled to relief from his reinstated removal order. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). We deny the petition

for review.

        Substantial evidence supports the IJ’s determination that Cortez failed to

demonstrate a reasonable possibility of persecution on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

        Substantial evidence also supports the IJ’s determination that Cortez failed

to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to El Salvador. See Andrade-Garcia,
828 F.3d at 836-37.

        Cortez’s motion for a stay of removal (Docket Entry No. 2) is denied as

moot.

        PETITION FOR REVIEW DENIED.




                                           2                                   19-71884